United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2514
                                   ___________

All Denominational New Church,          *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Jackson County, Missouri,               *       [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: December 6, 2001
                              Filed: December 11, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       After the All Denominational New Church (the Church) filed a petition for
bankruptcy, the bankruptcy court1 granted creditor Jackson County’s motion for relief
from the automatic bankruptcy stay. See 11 U.S.C. § 362(d)(1). Upon appeal, the
district court2 affirmed and denied the Church’s motion for reconsideration. We


      1
      The HONORABLE ARTHUR B. FEDERMAN, Chief Judge, United States
Bankruptcy Court for the Western District of Missouri.
      2
      The HONORABLE SCOTT O. WRIGHT, United States District Judge for the
Western District of Missouri.
dismiss the Church’s appeal to this court as moot because the property the Church
seeks to protect has been sold to third parties, and there is therefore no effective relief
we could grant. See Van Iperen v. Prod. Credit Ass’n, 819 F.2d 189, 191 (8th Cir.
1987) (per curiam).

      Accordingly, we dismiss the appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-